                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

SHEILA THOMPSON,

      Plaintiff,                                       Case No. 17-cv-12731
                                                       Hon. Matthew F. Leitman
v.

BOTSFORD GENERAL
HOSPITAL, et al.,

      Defendants.
_______________________________________________________________________/

           ORDER DIRECTING DEFENDANT BOTSFORD GENERAL
            HOSPITAL TO FILE CERTAIN RECORDS UNDER SEAL

      On December 10, 2018, Defendant Botsford General Hospital filed a motion to

strike certain medical records on the grounds that the records are stolen and privileged.

(See Motion to Strike, ECF #39.) Plaintiff failed to respond to the motion within the time

period set forth under the Local Rules and then failed to respond by an extended deadline

granted by the Court. The Court is now prepared to evaluate and rule upon the motion to

strike. Before the Court can rule, it must review the records that are the subject of the

motion. Accordingly, the Court directs Defendant Botsford General Hospital to file under

seal the records that are the subject of the motion to strike. Botsford shall complete the

filing by February 1, 2019.

      IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
Dated: January 30, 2019                  UNITED STATES DISTRICT JUDGE



                                            1
       I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on January 30, 2019, by electronic means and/or ordinary mail.


                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764




                                           2
